Title: To George Washington from Joseph Trumbull, 20 November 1775
From: Trumbull, Joseph
To: Washington, George



Lebanon [Conn.] 20th Novr 1775
May it Please Your Excellency

The Disease I have been Afflicted with has given such a Shock to my Constitution, as still disables me from Travelling to Cambridge, where I want much to be, but Sickness must be

Submitted to; I hope soon now to be able to Travel, if the Weather is tollerable.
I have been making every necessary preparation, within my Department, for the Subsistance of the Army, & find I have got a good Supply of Flour, at Camp, & on the Roads leading thereto, & have now given Orders for all to stop Twenty Miles back from Cambridge & Roxbury, on the different Roads, from whence it can be haul’d at all Times, & in the worst Seasons.
I am now also Collecting Pork & Beef agreeable to direction of Congress, to drive to, & within twenty Miles of Camp, & there to be killed & Salted, & have Contracted to have it done so as, to make the saving to the Continent full equal to my most Sanguine Expectations—This Branch of Business, will make a heavy Demand on the Pay Master, which I hope he is able to Answer, as it Would give great uneasiness to the Farmers not to get their Money on the Delivery of their Cattle & Hogs, & me great trouble to have them to pay afterwards—On what Your Excellency wrote me when I drew last to pay my Flour Contracts, I took the Liberty to write, to the Delegates for this Colony, what Sums, I should probably want, & the necessity of my being Supplied, at the present Season, which I hope will forward Supply’s of Cash to the Paymaster, to Answer the necessary Demands on him.
Some Considerable Sums of Cash will be wanted for Beef & Pork, & to pay up the Officers Rations, those of them, who are like to leave the Service before I can come to Camp—& I have directed Mr Avery to apply to Your Excellency for a Warrant or Warrants, as may be needed—Whatever Sums, Your Excellency has or shall give Warrants for to him, I will be Answerable for, & underwrite to his Rects on my Arrival—I have made out an Estimate of the Cost of a days Ration—which is Annexed for Your Excellency’s Inspection & Approbation, as a Rule to pay the Officers by. I am, with the greatest Respect & Esteem Your Excellency’s Most Obedient & most Humble Servant

Jos: Trumbull

